Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 1 of 15




                         EXHIBIT
                            4
          Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 2 of 15
                                                                                I1111111111111111 11111 111111111111111 IIIII IIIII 1111111111 1111111111 11111111
                                                                                                             US006345066Bl

(12)   United States Patent                                                               (10)   Patent No.:     US 6,345,066 Bl
       Haartsen                                                                           (45)   Date of Patent:       Feb.5,2002


(54)    REDUCTION OF ACCESS TIME DEIAY IN                                                   5,528,623    A    6/1996 Foster, Jr.
        FREQUENCY-HOPPING RADIO SYSTEMS                                                     5,822,362    A * 10/1998 Friedmann ..................        375/200
        USING A DIRECT SEQUENCE MODE                                                        5,926,501    A * 7/1999 Souissi et al. ..............        375/200
                                                                                            6,115,408    A * 9/2000 Gendel et al. ..............         375/132
                                                                                            6,173,004    Bl * 1/2001 Ohashi .......................      375/132
(75)    Inventor:     Jacobus Cornelis Haartsen, Borne
                                                                                            6,223,053    Bl * 4/2001 Friedmann et al. .........          455/552
                      (NL)
                                                                                                    FOREIGN PATENT DOCUMENTS
(73)    Assignee: Telefonaktiebolaget LM Ericsson
                  (publ), Stockholm (SE)                                             JP                  10070490            10/1998
                                                                                                          OTHER PUBLICATIONS
( *)    Notice:       Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                        Atsushi Hoshikuki, et al., "Implementation of an Industrial
                      U.S.C. 154(b) by O days.                                       RIC System Using a Hybrid DS/FH Spread Spectrum Tech-
                                                                                     nique," IEICE Transactions on Communications, vol.
(21)    Appl. No.: 09/273,545                                                        E76-B, No. 8, Aug. 1, 1993, pp. 984--988.

(22)    Filed:         Mar. 22, 1999                                                 * cited by examiner
                Related U.S. Application Data                                        Primary Examiner-Stephen Chin
(60)    Provisional application No. 60/085,967, filed on May 19,                     Assistant Examiner-Dae V. Ha
        1998.                                                                        (74) Attorney, Agent, or Firm-Burns, Doane, Swecker &
                                                                                     Mathis, L.L.P.
(51)    Int. CI.7 ................................................ H0lL 27/30
(52)    U.S. Cl. ....................... 375/130; 375/131; 375/132;                  (57)                          ABSTRACT
                            375/140; 370/320; 370/335; 370/342
                                                                                     In a radio system that employs frequency hopping (FH),
(58)    Field of Search ................................. 375/130, 131,
                                                                                     access time delay is reduced, without compromising pro-
                        375/132, 133,134,137,140,141,145,
                                                                                     cessing gain, by adding direct-sequence (DS) spreading to
                        149, 354; 370/320, 335, 342, 344, 343,
                                                                                     the system. This results in a hybrid FH/DS system, wherein
                                                                          503
                                                                                     the use of DS spreading permits a reduction in the number
(56)                      References Cited                                           of hop frequencies used during start-up. Once synchroniza-
                                                                                     tion is achieved, pure FH spreading, rather than the hybrid
                  U.S. PATENT DOCUMENTS                                              FH/DS spreading, along with a greater number of hop
                                                                                     frequencies are used.
       5,008,899 A * 4/1991 Yamamoto ..................... 375/1
       5,222,098 A   6/1993 Yamamoto et al.
       5,339,331 A * 8/1994 Beauchamp et al. ........... 375/1                                          28 Claims, 8 Drawing Sheets


         scan for                                           sleep                         scan for                                      sleep
         page code                                                                        page code
  _J                                                                     _ _J
              hop k
                                                                                     .1     hop k+1         I
         I     Tscan                               T sleep                                   Tscan




                                                                                                                                        CANON_980_00003165
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 3 of 15


U.S. Patent       Feb.5,2002     Sheet 1 of 8      US 6,345,066 Bl




                           0
                           (X)
                           v
                           N

              0
              0
              0
              0
              0
              0




                                     "'O
                                      C
                                      C
                                     .0

                                     ~
                                                  .--
                                     en
                                                     •

                           lO
                                      N
                                     :c
                                     <.,          -LL
                                                  (.!)

                           0         v
                           v
                           N         C'l
                           v
                           0
                           v
                           N
                           tr)
                           0
                           v
                           N
                           N
                           0
                           v
                           N




                           0
                           0
                           v
                           C\I




                                                         CANON_980_00003166
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 4 of 15


U.S. Patent                          Feb.5,2002           Sheet 2 of 8                  US 6,345,066 Bl




                                                                           r-- --7
                                                                           I
            r--- --7                                             I"'}
                                                                           I
            I                                                    0         I
            I                                                    N         I
                                                                   ~
    'I"""
    0       I
    N       I
                                                                           I
      ~                                                                    I    C
                                                                           I    0
                                                                           I   "iii
                                                                                L
                                                                           I    Cl)
                                                                                >
                                                                           I    C
                                                                                0
                                                                           I    0
                                                                           I     I
                                             "'0
                                             N
                                                                           I
                                                                           I
                                                                                C
                                                                                :it
                                                                                0
                                                                               "O
                                                     L
                                                     Q)                                        N
                                                     N
                                                    "iii                                           •
                                                      Cl)
                                                    .c                                         (!)
                                                    ......
                '0C5
                   •-                                C                                         LL
                •-
                ......
                               fl)
                               L
                               Cl)
                                                     ~                          C
                                                                                0
                                                                               :p
                .2 >
                   C:                                                           0
                 :J
                ""O            0                                               "'5
                 0             0                                               "O
                   I
                 E a.                                                           0
                               :J                                               E
                                                                                Cl)
                                                                               "O



      z                                                            z
      0                                                            0
       tJ            C
                         O')
                                             U')                   tJw          O')
                                                                                C:
       w
      (/)
                    ""O
                         0
                                             0
                                             N       e
                                                    ......         (/)         :a0
                         0                           C:                         0
       ~
                         C
                         Cl)
                                              '--     0
                                                      0
                                                                   X
                                                                   0::::
                                                                                Cl)
                                                                               "O


            L ___                  __ _J                                   L__ __ J
                    ......
                         :J                                                    ......
                         C.                                                     :J
                    .~                                                           Q.
                                                                               ......
                                                                                :J
                                                                                0




                                                                                           CANON_980_00003167
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 5 of 15


U.S. Patent      Feb.5,2002          Sheet 3 of 8     US 6,345,066 Bl

                               N
                              :c
                              ~

                              lO
                        I     tr)
                      +~
                      I C\I
                        I
                        I
                        I
                        I
                              CX)
                              co
                              'q"
                              C\I
                              t--,

              ~c~~~2g1gr      ~




                                                      •
                                                    (!)
                                                    LL




                              0
                              0
                              'q"
                              C\I




                                                          CANON_980_00003168
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 6 of 15


U.S. Patent      Feb.5,2002    Sheet 4 of 8            US 6,345,066 Bl




                                                   5
                                              "0   0
                                              v




                                   I
                               z0

                                       LO
                                       0
                                       'V




                               0
                                0

                     z




                                                           CANON_980_00003169
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 7 of 15


U.S. Patent                  Feb.5,2002    Sheet 5 of 8                 US 6,345,066 Bl




              ,---            ---,
              I
              I
       l"")I
       ~I
        ~                                                         C
                                                                 .E0
                                                                  Q)
                                                                 >
                                                                 C
                                                                  0
                                                                  0
                                                                  I
                                                                  C
                                                                  3
                                                                  0
                                                                 "'C
                                            I..
                                            Cl)                               LO
                                            N
                                           ·en
                                            Cl)
                                           .c                                 c.,•
                       'Cg
                         •-
                                           -+-'
                                            C                                 [i:
                       .Q   ~
                       -+-' Q)
                                            ~                     C
                                                                  0
                            >                                    :.:,
                       .2
                        ::, C                                     0
                       "'C   0                                    ::,
                         0   0                                   "'C
                           I
                         E a.                                     0
                             ::,                                  E
                                                                  Cl)
                                                                 "'C



        z          ..-                                z
        0                                             0      0   a::
        t3w
                   0
                   I()                      e         t3w    0
                                                             v   0

        (/)
                                           -+-'
                                            C
                                            0
                                            0
                                                      (/)        3w
                                                      X          a::
        ~                                             0:::       a::
              L... _ _ _                                         0
                                                                 (.)
                                 --....I
                                                             L__ __J
   ~                     w
  ~I                     ~                                        I..
                                                                  Q)
                         ow                                       Cl
                         WO                                       Cl
                                                                 ·c
                         xo                                      -+-'
                         ti:()




                                                                           CANON_980_00003170
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 8 of 15


U.S. Patent               Feb.5,2002            Sheet 6 of 8   US 6,345,066 Bl

                              I
                              I
                              I
              a.
              Cl)
                              I
              Q)              I
              en              I
                              I




                    Cl)           ..-   II
              '- '"C
              00
           't- 0
                                  +
                                  ~
                                                   C
                                                   0
                                                   0
              C Q)                C.         en
              0 C,
              Oc,
                                  0
                                  .c    , .....
              en a.
                                        I
                                                               (0

                                                               c.,•
              a.
              Q)
              Q)
                                                               -LL
                                                   C.
              en                                   Q)
                                                    (I)
                                                   en
                                                .....


                                        '




                    Q)
              L'"C                          '




              00                  ~                C
           't-0                                    C
                                  a.               0
                                                   f/J
              C a>                0
              C c,                .c             .....
              Oc,
              en a.
                                            '




                                                                      CANON_980_00003171
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 9 of 15


U.S. Patent         Feb.5,2002          Sheet 7 of 8   US 6,345,066 Bl




                                 N
                                 +
                                 .Y.



                                 ..-
                                 +
                                 ~
              Q)
              "'C
              0
              0
              Q)
              0,                 ~
              0
              a.                  a.
                                  0
                                 ..c:
              ~




                                                          CANON_980_00003172
   Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 10 of 15


U.S. Patent      Feb.5,2002      Sheet 8 of 8           US 6,345,066 Bl




                              ----- --

   ----- .....- ? ..
    X
    0::: +            .....
                 E                                 N
   ----- .....-       0
                      a)       X
                               0:::
                                                   +
                                                   ~

    ~     +                                        a.
   -----
    X
           -
                ~
                                Q)
                               '"O
                                                   0
                                                   .c          (X)
    0:::         E              0
                                0                                  •
    ~
                                Q)
                                0\
                                C
                                a.
                                                               -LL
                                                               G
                 a.
                 0
                .c
      Q)
    '"O
                                      a.
                                      Cl)
      0                               Cl)
      0
                                      1ii
      Q)
      0,
      C
      a.

                                            1-
                                            zw
                                            -a..
                                            (.)
                                            w
                                            0:::




                                                            CANON_980_00003173
       Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 11 of 15


                                                    US 6,345,066 Bl
                              1                                                                  2
     REDUCTION OF ACCESS TIME DELAY IN                          informational data stream and the high bit rate signature
     FREQUENCY-HOPPING RADIO SYSTEMS                            sequence stream are combined to generate a stream of
       USING A DIRECT SEQUENCE MODE                             so-called "chips" by multiplying the two bit streams
                                                                together, assuming the binary values of the two bit streams
          CROSS-REFERENCE TO COPENDING                        5 are represented by + 1 or -1. This combination of the higher
                       APPLICATION                              bit rate signal with the lower bit rate data stream is called
                                                                spreading the informational data stream signal. Each infor-
   This application claims priority under 35 U.S.C. §§119       mational data stream or channel is allocated a unique
and/or 365 to Ser. No. 60,085,967 filed in the United States    signature sequence. At the receiver, the same unique signa-
on May 19, 1998; the entire content of which is hereby 10 ture sequence is used to recover the underlying informa-
incorporated by reference.                                      tional data stream signal.
   This application claims the benefit of U.S. Provisional         In frequency hopping systems, the spreading is achieved
Application No. 60/085,967, filed May 19, 1998.                 by transmitting the informational data stream over ever-
                                                                changing radio frequencies. For each communication, the
                      BACKGROUND                             15
                                                                particular frequencies used by both the transmitter and
                                                                receiver are determined by a predefined frequency hop
   The invention relates to radio systems that apply fre-
                                                                sequence.
quency hopping spread spectrum techniques, and more
particularly to methods and apparatuses for speeding up the        The use of frequency hopping is attractive for the radio
frequency-hop synchronization between units of frequency        applications mentioned above because it more readily allows
hopping systems at the time of connection setup.             20 the use of cost effective radios. However, FH systems are
                                                                less appropriate when a connection has to be established
   In the last several decades, progress in radio and Very      quickly. This is because, in order to communicate, a FH
Large Scale Integrated circuit (VLSI) technology has fos-       transmitter and receiver must be hop synchronized so that
tered widespread use of radio communications in consumer        both use the same hop channel at the same time. Prior to
applications. Portable devices, such as mobile                  synchronization, the transmitter may have no knowledge of
radiotelephones, can now be produced having acceptable 25 which hop channel the recipient will listen in on and when.
cost, size and power consumption.                               During the synchronization process, the uncertainty in both
   Although wireless technology is today focused mainly on      time and frequency must be resolved. This problem becomes
voice communications ( e.g., with respect to handheld           more difficult when the number of hop frequencies used in
radios), this field will likely expand in the near future to
                                                             30 the FH system increases because when the number of
provide greater information flow to and from other types of     frequencies in the synchronization procedure increases, the
nomadic devices and fixed devices. More specifically, it is     uncertainty in frequency increases and the amount of time
likely that further advances in technology will provide very    required to establish synchronization will increase as well,
inexpensive radio equipment which can be easily integrated      thus delaying the access time.
into many devices. This will reduce the number of cables           There is therefore a need for techniques to reduce the
                                                             35
currently used for many applications. For example, radio        access delay in FH systems such that the uncertainty in time
communication can eliminate or reduce the number of             and frequency can be resolved quickly.
cables used to connect master devices with their respective
peripherals.                                                                            SUMMARY
   The aforementioned radio communications will require 40          The foregoing and other objects are achieved in methods
an unlicensed band with sufficient capacity to allow for high    and apparatuses for use in communication systems. In
data rate transmissions. A suitable band is the so-called        accordance with one aspect of the invention, a hybrid
Industrial, Scientific and Medical (ISM) band at 2.4 GHz,        frequency hopping/direct sequence spread-spectrum mode
which is globally available. The ISM band provides 83.5          of communication is employed during startup of a connec-
MHZ of radio spectrum.                                        45 tion. Furthermore, a pure frequency hopping spread-
   To allow different radio networks to share the same radio     spectrum mode of communication is employed during a
medium without coordination, signal spreading is usually         connected mode of the connection.
applied. In fact, the Federal Communications Commission             In another aspect of the invention, the chip rate utilized in
(FCC) in the United States currently requires radio equip-       the hybrid frequency hopping/direct sequence spread-
ment operating in the 2.4 GHz band to apply some form of so spectrum transmission mode of communication is identical
spectrum spreading technique when the transmit power             to a bit transmission rate used by the pure frequency hopping
exceeds about O dBm. Spread spectrum communication               spread-spectrum transmission mode of communication.
techniques, which have been around since the days of World          In still another aspect of the invention, a page message is
War II, are of interest in today's commercial applications       sent by means of the hybrid frequency hopping/direct
because they provide robustness against interference, which 55 sequence spread-spectrum transmission mode of communi-
allows for multiple signals to occupy the same bandwidth at      cation during startup of the connection. In one embodiment,
the same time.                                                   the page message may comprise a fixed chip sequence that
   Spreading can either be at the symbol level by applying       is unique to a radio unit being paged. In an alternative
direct-sequence (DS) spread spectrum techniques or at the        embodiment, the page message may comprise a fixed chip
channel level by applying frequency hopping (FH) spread 60 sequence that is common to all radio units in the radio
spectrum techniques. In DS spread spectrum, the informa-         system.
tional data stream to be transmitted is impressed upon a            In yet another aspect of the invention, a chip rate of the
much higher rate data stream known as a signature sequence.      page message may be identical to a bit rate used during the
Typically, the signature sequence data are binary, thereby       pure frequency hopping spread-spectrum transmission mode
providing a bit stream. One way to generate this signature 65 of communication.
sequence is with a pseudo-noise (PN) process that appears           In still another aspect of the invention, a sliding correlator
random, but can be replicated by an authorized receiver. The     may be used to despread the page message that is transmitted




                                                                                                            CANON_980_00003174
       Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 12 of 15


                                                     US 6,345,066 Bl
                               3                                                                    4
during startup of the connection. In some embodiments, the             FIG. 8. is a tlmmg diagram showing the information
sliding correlator may be implemented as a tapped delay             exchange that occurs during a page procedure in accordance
line.                                                               with an aspect of the invention.
   In yet another aspect of the invention, a processing gain
of the hybrid frequency hopping/direct sequence spread- 5                            DETAILED DESCRIPTION
spectrum transmission mode of communication may equal                  The various features of the invention will now be
or exceed 17 dB.                                                    described with respect to the figures, in which like parts are
   In still another aspect of the invention, the hybrid fre-        identified with the same reference characters.
quency hopping/direct sequence spread-spectrum transmis-               Since the ISM bands at 900 MHZ and 2400 MHZ have
sion mode of communication used during startup of the 10 been opened for commercial applications, many products
connection utilizes a first hop rate, and the pure frequency        have been introduced providing wireless communications in
hopping spread-spectrum transmission mode of communi-               these bands. The usage of the band is restricted in the U.S.
cation during a connected mode of the connection utilizes a         by the Part 15 rules of the FCC and in Europe by the ETS
second hop rate, wherein the first hop rate is a multiple of the    300 328 of the ETSI. In other countries throughout the
                                                                 15
second hop rate.                                                    world, similar rules apply. In short, the rules require the
   In yet another aspect of the invention, the pure frequency       systems to spread their power over the band not only in order
hopping spread-spectrum transmission mode of communi-               to spread interference at the transmit side, but also to obtain
cation utilized during a connected mode of the connection           interference immunity at the receive side. Spreading can be
uses a hop sequence that comprises at least 75 hop frequen-         obtained either by frequency-hop (FH) spreading or by
                                                                 20
cies.                                                               direct-sequence (DS) spreading, each of which is a well
   In still another aspect of the invention, the hybrid fre-        known spreading technique in communications theory. Both
quency hopping/direct sequence spread-spectrum transmis-            spreading methods have their merits and drawbacks. With
sion mode of communication used during startup of the               the current state-of-the-art, FH spreading results in less-
connection utilizes a first hop sequence; and the pure fre- 25 complex and cheaper radio transceivers than DS spreading.
quency hopping spread-spectrum transmission mode of                    FH systems operating in the U.S. in the 2.4 GHz band are
communication used during a connected mode of the con-              required to use at least 75 hop frequencies. Recently, a
nection uses a second hop sequence, wherein the first hop           standard has been developed by the IEEE (namely, IEEE
sequence consists of fewer hop frequencies than are defined         802.11) for use in Wireless Local Area Network (WLAN)
by the second hop sequence.                                      30 applications. Both a FH version and a DS version have been
   In yet another aspect of the invention, a transceiver may        defined. For the FH version, the ISM band at 2.4 GHz, which
be operated in a radio system by employing a hybrid                 ranges from 2400 MHZ to 2483.5 MHZ, is divided into 79
frequency hopping/direct sequence spreadspectrum mode of            hop channels spaced at 1 MHZ intervals, as illustrated in
communication during a first mode of operation on a con-            FIG. 1. Two or more radio units that communicate, hop from
nection; and employing a pure frequency hopping spread- 35 one channel to another channel according to a pseudo-
spectrum mode of communication during a second mode of              random hop pattern which is used by all connected radio
operation of the connection, wherein a first hop sequence for       units. As long as the units are hop synchronized, they will
use by the hybrid frequency hopping/direct sequence spread-         simultaneously use the same channel, and thus stay in
spectrum mode of communication consists of fewer hop                contact. A general schematic for a radio transceiver used for
frequencies than are defined by a second hop sequence for 40 a FH system is shown in FIG. 2. The various components
use by the pure frequency hopping spread-spectrum mode of           shown in the transmission (TX) section 201 and the Receive
communication.                                                      (RX) section 203 are well-known, and need not be described
                                                                    here in detail. Of pertinence to this discussion is the fact that
      BRIEF DESCRIPTIONS OF IBE DRAWINGS                            a controller 205 causes a frequency synthesizer 207 to
   The objects and advantages of the invention will be 45 generate frequencies in accordance with a particular hop
understood by reading the following detailed description in         sequence for use in modulation/up-conversion and
conjunction with the drawings in which:                             demodulation/down-conversion.
   FIG. 1. is an example of traffic carrier allocation in 2.4          Typically, a FH radio unit operating in standby mode
GHz ISM band;                                                       sleeps most of the time, but periodically "wakes up" to listen
   FIG. 2. is a schematic diagram of a transmitter and 50 on a certain hop channel for a page message. To obtain
receiver for a FH radio system;                                     resistance against jammers, this hop channel is chosen
                                                                    differently at each wake-up instant. A FH radio that wants to
   FIG. 3. is an example of startup carrier allocation in the
                                                                    page another radio unit in order to set up a connection does
2.4 GHz ISM band in accordance with one aspect of the
                                                                    not know when and on what channel the other radio unit will
invention;
                                                                 55 wake up, so it has to send its page message repeatedly on
   FIG. 4. is a block diagram of a sliding correlator for           many hop channels. There are many ways to do this, several
despreading a page message in accordance with an aspect of          of which are described in U.S. Pat. No. 5,940,431, entitled
the invention;                                                      "Access Technique of Channel Hopping Communications
   FIG. 5. is a schematic diagram of a transmitter and              System," by J. C. Haartsen and P. W. Dent, issued Aug. 17,
receiver for a DS/FH radio system used during startup in 60 1999; and U.S. patent application Ser. No. 09/168,604,
accordance with an aspect of the invention;                         entitled "Access Technique of Channel Hopping Commu-
   FIG. 6. is timing diagram showing the scan behavior of a         nications System," by J. C. Haartsen, filed Oct. 9, 1998,
DS/FH radio unit in standby mode in accordance with an              which are both hereby incorporated herein by reference in
aspect of the invention;                                            their entirety. Other methods can, for example, be found in
   FIG. 7. is a timing diagram showing the transmit behavior 65 the IEEE 802.11 WLAN standard. The access delay (e.g.,
of a DS/FH radio unit operating in page mode in accordance          the amount of time its takes to get two units to operate in hop
with an aspect of the invention; and                                synchronization) and the effort to get two units hop syn-




                                                                                                               CANON_980_00003175
       Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 13 of 15


                                                     US 6,345,066 Bl
                              5                                                                    6
chronized depends on the number of hop channels. Decreas-            one bit duration (i.e., one chip duration for the DS
ing the number of hop channels would improve the access              component). Oversampling can be applied to obtain a higher
delay, but the rules for operating in the band substantially         time resolution. The delay line is tapped, and each tap is
prevent the usage of only a small amount of hop channels             multiplied (e.g., by a corresponding one of N multipliers
(75 is the minimum number of hop channels that must be 5 403) by a corresponding one of N chip values, designated c0,
utilized in the U.S. according to FCC part 15).                      cl, ... , cN-1. Each chip value takes on a value of +1 or -1.
   However, reduction of the number of hop channels is               The tap outputs are accumulated in an adder 405. When the
allowed if the processing gain at the receive side can be            contents of the delay line match the chip values at the taps,
obtained in some other way, for example by DS spreading.             the output 407 generated by the adder 405 reaches its
A combination of FH and DS spreading is allowed as long 10 maximum. This causes the correlator 400 to trigger (e.g., by
as the combined processing gain is at least 17 dB. Such a            comparison of the output 407 with a predetermined value),
hybrid system spreads its power by first multiplying each bit        thereby indicating that a signal with the appropriate
with a high-rate chip spreading code, and then hopping from          (matching) code has been found. The correlator 400 effec-
time to time to a new hop frequency. Since the number of             tively despreads the page message.
hop channels is only an issue during startup (because after 15          A preferred implementation of a FH radio transceiver 500
frequency hop synchronization has been established, the              having a DS component for startup synchronization is
number of hop channels to spread over is immaterial), DS             shown in FIG. 5. The transceiver 500 is capable of paging
spreading is applied only during startup in order to permit a        another transceiver, and is also capable of being paged by
temporary reduction of the frequency hop spreading while             another transceiver.
still obtaining sufficient spreading gain to comply with the 20
FCC rules. The reduced set of hop frequencies used during               During paging, a paging unit (not shown) provides a fixed
startup can be an arbitrary selection out of the 79 hops             bit (i.e., chip) sequence 501 to the transmitter 503. The
defined in FIG. 1. FIG. 3 is an illustration of one such             sequence 501 may be a fixed page code that is useful for
arbitrary selection. In this example, it is desirable to remain      paging any unit, or it may alternatively be a specific code for
compatible with the hop allocation according to the IEEE 25 paging only a single unit (or a group of units). The sequence
802.11 definition for FH systems. However, this need not be          501 is transmitted over the reduced set of FH channels, as
a limitation in all cases. In fact, a completely different set of    explained earlier. The combination of reduced frequency
hop channels can be defined in the 2.4 GHz band as long as           hopping and direct sequence spreading provides the neces-
the FCC part 15 rules are fulfilled. This selection can, for         sary processing gain to satisfy the applicable broadcast
example, be based on an identity of a user or a network. 30 standards.
Alternatively, selection of a reduced set of hop frequencies            When the transceiver 500 is in standby mode, it sleeps
for use during paging can be based on intelligently avoiding         most of the time, and wakes up periodically to listen on a
jammers. For example, since microwave ovens operate in               certain hop channel for a page message. As mentioned
the region from about 2440 to 2480 MHZ, it may be                    earlier, the particular wake-up hop frequency preferably
advantageous to select the reduced set of FH channels from 35 changes with each wake-up period, and in accordance with
the lower end of the 2.4 GHz band.                                   the invention is selected from the reduced set of FH channels
   During startup, signaling is used between the transmitter         that are used during paging operations. The transceiver 500
and the receiver in order to get them hop synchronized with          in standby mode correlates the received input data at the bit
respect to one another. By choosing an intelligent signaling         (i.e., chip) rate in the sliding correlator. When the output of
scheme, the implementation of a complete DS spreader and 40 the correlator 400 exceeds a certain value, the resultant
despreader (including chip synchronization and tracking)             triggering indicates to the transceiver 500 that it has been
can be avoided. Since the extra DS spreading is only                 paged. The transceiver 500 may then return an acknowledg-
required during startup, the DS operation should preferably          ment to the paging unit.
be compatible with the FH radio transceiver implementa-                 The operation of the paging procedure is further illus-
tion. This can be achieved by making the signaling rate 45 trated in FIGS. 6---8. The reader is also referred to the several
during startup much lower than the data rate normally used           applications, each entitled "Access Technique of Channel
in the FH transceiver. By considering the bits normally used         Hopping Communications System," mentioned and incor-
by the FH radio as chips for the DS component, a processing          porated by reference above. A unit in standby mode wakes
gain is obtained by the difference between the chip rate and         up after every time interval T_sleep and listens on a single
the signaling rate. This is accomplished as follows.              50 hop frequency for a time duration designated T_scan.
   During the startup, the paging unit transmits a page              During each wake-up event, another hop frequency is
message in the form of a pseudo-random bit stream sent at            selected from the reduced set of wake-up frequencies, as
the bit rate normally used in the connection mode (i.e., after       shown for example in FIG. 3. When the unit listens, all input
the transmitter and receiver have hop synchronized with              signals are routed to the correlator 400 where the unit tries
respect to one another). This page message forms the code 55 to match the input bit stream to the expected page message.
of the DS radio transmission. The page message may be a              If the correlator does not trigger during the scan period, the
fixed bit sequence, used by all radio units. Alternatively, it       radio unit returns to sleep.
can be derived from an address of the unit ( or the network)            In order to increase the likelihood of synchronizing with
being paged. For example, each unit can have its own page            the standby unit, the paging unit transmits the page message
sequence, and can be designed to respond only to this 60 (which, in order to keep the complexity of the correlator low,
particular page sequence. As mentioned, the page message is          can be quite short, for example, 64 bits or chips) sequentially
sent at the bit rate that the FH radio normally uses. In the FH      at each of the various wake-up hop frequencies, as illustrated
radio receiver, a sliding correlator is included that is matched     in FIG. 7 for the case of M hop frequencies used during
to the code of the page message. A sliding correlator 400 can        paging. For this paging activity, the hop rate of the trans-
be built as a tapped delay line, as illustrated in FIG. 4. The 65 mitter is increased such that many hop frequencies are
delay line comprises a number, N, of series-connected delay          visited during the T_scan period. Because the standby unit
elements 401, each delay element 401 introducing a delay of          listens in on only one hop frequency during any one T_scan




                                                                                                              CANON_980_00003176
       Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 14 of 15


                                                     US 6,345,066 Bl
                              7                                                                   8
period, the paging unit's use of many hop frequencies during            What is claimed is:
this same interval increases the probability that the paging            1. A radio system comprising:
unit will be heard by the standby unit. In order to ease                means for employing a hybrid frequency hopping/direct
implementation, the paging hop rate is preferably a multiple               sequence spread-spectrum transmission mode of com-
of the hop rate used during the connection mode when only 5                munication during startup of a connection; and
FH is applied.                                                          means for employing a pure frequency hopping spread-
   The paging is continued until either the recipient responds             spectrum transmission mode of communication during
or a timeout is exceeded. In order to know whether the                     a connected mode of the connection.
recipient has received the page message, the paging unit                2. The radio system of claim 1, wherein the means for
must repeatedly listen as well. In a preferred embodiment, 10 employing the hybrid frequency hopping/direct sequence
DS spreading is used in the response message as well. This           spread-spectrum transmission mode of communication dur-
is accomplished by using a spreading code for both paging            ing startup of the connection utilizes a chip rate that is
and responding. As shown in FIG. 8, when the recipient has           identical to a bit transmission rate used by the pure fre-
received the page message (step 801), it returns a response          quency hopping spread-spectrum transmission mode of
message (step 803) which is correlated in the paging unit            communication.
                                                                  15
preferably by means of the same techniques as are used by               3. The radio system of claim 1, wherein the means for
the recipient to correlate a received signal with the paging         employing the hybrid frequency hopping/direct sequence
message. Although this need not be the case in all                   spread-spectrum transmission mode of communication dur-
embodiments, the contents of the response message can                ing startup of the connection includes means for transmitting
even be identical to the contents of the page message. After         a page message that comprises a fixed chip sequence that is
the transmission of each page message the paging unit 20 unique to a radio unit being paged.
listens at a corresponding frequency for a response message.            4. The radio system of claim 3, wherein a chip rate of the
For example, as shown in FIG. 8, after transmitting a page           page message is identical to a bit rate used during the pure
message on the frequency corresponding to hop k, the                 frequency hopping spread-spectrum transmission mode of
paging unit listens for a response on a corresponding fre-           communication.
quency specified by hop m. When no response is detected, 25             5. The radio system of claim 1, wherein the means for
the paging unit next transmits a page message on the                 employing the hybrid frequency hopping/direct sequence
frequency corresponding to hop k+l, and then listens for a           spread-spectrum transmission mode of communication dur-
response on a corresponding frequency specified by hop               ing startup of the connection includes means for transmitting
m+l. During each listening interval, the paging unit routes          a page message that comprises a fixed chip sequence that is
any received signal to the correlator which is initialized with 30 common to all radio units in the radio system.
the response code. When the correlator 400 in the paging                6. The radio system according claim 5, wherein a chip rate
unit triggers, the paging unit knows that the intended recipi-       of the page message is identical to a bit rate used during the
ent has received the page message and from that point both           pure frequency hopping spread-spectrum transmission mode
units are effectively in hop synchrony. From then on, com-           of communication.
munication between the units is no longer restricted to the                                              1
reduced set of hop frequencies used for paging; instead, all      35
                                                                     sli~in!h;o:r:~~~o?;~;~e~:r;~~~:g ; !~:e~e~~:::i~~:f i:
the hop channels can be used. Furthermore, DS spreading              transmitted during startup of the connection.
need no longer be employed, since the use of the full set of            8. The radio system of claim 7, wherein the sliding
hop frequencies will be adequate to provide the processing           correlator is implemented as a tapped delay line.
gain set by the applicable standard.                                    9. The radio system of claim 1, wherein a processing gain
   In the previous discussion, the hybrid FH/DS mode was 40 of the hybrid frequency hopping/direct sequence spread-
used during the startup procedure. However, in accordance            spectrum transmission mode of communication equals or
with another aspect of the invention, the hybrid mode can            exceeds 17 dB.
also be used in other procedures where only a low or                    10. The radio system of claim 1, wherein a hop rate
moderate signaling rate is required while there is a prefer-         utilized by a paging unit operating in the hybrid frequency
ence for the reduction of the number of channels to hop over. 45 hopping/direct sequence spread-spectrum transmission
   To summarize, then, the access delay in a FH system               mode of communication is a multiple of a hop rate utilized
during start up can be decreased by reducing the number of           by the pure frequency hopping spread-spectrum transmis-
frequencies used. However, this will also reduce the pro-            sion mode of communication.
cessing gain. In certain frequency bands, such as the ISM               11. The radio system of claim 1, wherein a hop sequence
band at 2.4 GHz, decreasing the number of hop frequencies 50 for use by the pure frequency hopping spread-spectrum
below a certain minimum is not permitted. In order to                transmission mode of communication comprises at least 75
decrease the number of frequencies but retain the required           hop frequencies.
processing gain, direct-sequence spreading is added to the              12. The radio system of claim 1, wherein a first hop
system, thus resulting in a hybrid FH/DS system. However,            sequence for use by the hybrid frequency hopping/direct
in some embodiments, the DS spreading is used only during 55 sequence spread-spectrum transmission mode of communi-
startup for the purpose of temporarily reducing the number           cation consists of fewer hop frequencies than are defined by
of hop frequencies. After startup, the synchronization has           a second hop sequence for use by the pure frequency
been established and a large amount of hop channels can be           hopping spread-spectrum transmission mode of communi-
used. Therefore, after startup, the DS spreading can be              cation.
removed since all processing gain can be obtained from the 60           13. The radio system of claim 12, wherein the hybrid
FH spreading. Since the data rate during startup can be              frequency hopping/direct sequence spread-spectrum trans-
rather low (only signaling is required), no high speed               mission mode of communication has a processing gain that
circuitry is needed for the DS processing. Preferably, the           equals or just exceeds 17 dB.
chip rate of the DS spreading at startup is equal to the bit rate       14. An apparatus comprising:
used during the connection. Since the signaling rate during 65          means for employing a hybrid frequency hopping/direct
startup is much smaller than the chip rate, a processing gain              sequence spread-spectrum mode of communication
is obtained.                                                               during a first mode of operation on a connection; and




                                                                                                             CANON_980_00003177
       Case 6:20-cv-00980-ADA Document 52-7 Filed 08/23/21 Page 15 of 15


                                                    US 6,345,066 Bl
                              9                                                                     10
   means for employing a pure frequency hopping spread-               spectrum transmission mode of communication equals or
      spectrum mode of communication during a second                  exceeds 17 dB.
      mode of operation of the connection,                               24. The method of claim 15, wherein:
   wherein a first hop sequence for use by the hybrid                    the step of employing the hybrid frequency hopping/direct
      frequency hopping/direct sequence spread-spectrum          5          sequence spread-spectrum transmission mode of com-
      mode of communication consists of fewer hop frequen-                  munication during startup of the connection utilizes a
      cies than are defined by a second hop sequence for use                first hop rate;
      by the pure frequency hopping spread-spectrum mode
                                                                         the step of employing the pure frequency hopping spread-
      of communication.
   15. A method of operating a transceiver in a radio system,    10
                                                                            spectrum transmission mode of communication during
comprising the steps of:                                                    a connected mode of the connection uses a second hop
                                                                            rate; and
   employing a hybrid frequency hopping/direct sequence
      spread-spectrum transmission mode of communication                 the first hop rate is a multiple of the second hop rate.
      during startup of a connection; and                                25. The method of claim 15, wherein the step of employ-
                                                                 15   ing the pure frequency hopping spread-spectrum transmis-
   employing a pure frequency hopping spread-spectrum
      transmission mode of communication during a con-                sion mode of communication during a connected mode of
      nected mode of the connection.                                  the connection uses a hop sequence that comprises at least
   16. The method of claim 15, wherein the step of employ-            75 hop frequencies.
ing the hybrid frequency hopping/direct sequence spread-                 26. The method of claim 15, wherein:
                                                                 20
spectrum transmission mode of communication during star-                 the step of employing the hybrid frequency hopping/direct
tup of the connection comprises utilizing a chip rate that is               sequence spread-spectrum transmission mode of com-
identical to a bit transmission rate used by the pure fre-                  munication during startup of the connection utilizes a
quency hopping spread-spectrum transmission mode of                         first hop sequence;
communication.                                                   25      the step of employing the pure frequency hopping spread-
   17. The method of claim 15, wherein the step of employ-
                                                                            spectrum transmission mode of communication during
ing the hybrid frequency hopping/direct sequence spread-
spectrum transmission mode of communication during star-                    a connected mode of the connection uses a second hop
tup of the connection includes transmitting a page message                  sequence; and
that comprises a fixed chip sequence that is unique to a radio           the first hop sequence consists of fewer hop frequencies
                                                                 30
unit being paged.                                                           than are defined by the second hop sequence.
   18. The method of claim 17, wherein a chip rate of the                27. The method of claim 26, wherein the hybrid frequency
page message is identical to a bit rate used during the pure          hopping/direct sequence spread-spectrum transmission
frequency hopping spread-spectrum transmission mode of                mode of communication has a processing gain that equals or
communication.                                                   35   just exceeds 17 dB.
   19. The method of claim 15, wherein the step of employ-               28. A method of operating a transceiver in a radio system,
ing the hybrid frequency hopping/direct sequence spread-              comprising the steps of:
spectrum transmission mode of communication during star-
                                                                         employing a hybrid frequency hopping/direct sequence
tup of the connection includes transmitting a page message
                                                                            spread-spectrum mode of communication during a first
that comprises a fixed chip sequence that is common to all       40
radio units in the radio system.                                            mode of operation on a connection; and
   20. The method of claim 19, wherein a chip rate of the                employing a pure frequency hopping spread-spectrum
page message is identical to a bit rate used during the pure                mode of communication during a second mode of
frequency hopping spread-spectrum transmission mode of                      operation of the connection,
communication.                                                   45
                                                                         wherein a first hop sequence for use by the hybrid
   21. The method of claim 15, further comprising the step                  frequency hopping/direct sequence spread-spectrum
of using a sliding correlator to despread a page message that               mode of communication consists of fewer hop frequen-
is transmitted during startup of the connection.                            cies than are defined by a second hop sequence for use
   22. The method of claim 21, wherein the sliding correlator               by the pure frequency hopping spread-spectrum mode
is implemented as a tapped delay line.                           50
                                                                            of communication.
   23. The method of claim 15, wherein a processing gain of
the hybrid frequency hopping/direct sequence spread-                                        *   *   *    *   *




                                                                                                                 CANON_980_00003178
